In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

********************                    *
THERESA HUDSON,                         *
as personal representative,             *    No. 13-977V
of the estate of JACKIE HUDSON,         *    Special Master Christian J. Moran
                                        *
                   Petitioner,          *
                                        *    Filed: April 27, 2015
v.                                      *
                                        *
SECRETARY OF HEALTH                     *    Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,                     *    Guillain-Barré syndrome (“GBS”);
                                        *    attorneys’ fees and costs.
                   Respondent.          *
******************** *
Verne E. Paradie , Jr., Paradie Sherman Walker and Worden, Lewiston, ME, for
Petitioner;
Traci R. Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 8, 2015, the parties filed a joint stipulation concerning the petition
for compensation filed by Theresa Hudson as the personal representative of the
estate of Jackie Hudson, deceased, on December 11, 2013. In her petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which Mr. Hudson received
on September 24, 2012, caused him to suffer Guillain-Barré Syndrome (“GBS”).
Mr. Hudson passed away on April 4, 2013. Petitioner does not allege that Mr.
Hudson's death was the sequela of his alleged vaccine-related injury. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on Mr. Hudson’s behalf as a result of his alleged condition or his death.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
     Respondent denies that the influenza vaccine caused petitioner to suffer
GBS or any other injury, or his death.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum of $177,000.00 in the form of a check payable to
          petitioner, Theresa Hudson, as legal representative of the estate of
          Jackie Hudson. This amount represents compensation for all
          damages that would be available under 42 U.S.C. § 300aa-15(a); and

       b. A lump sum of $8,713.25 in the form of a check payable jointly to
          petitioner and petitioner's attorney, Verne E. Paradie, Jr., for
          attorneys' fees and costs available under 42 U.S.C. § 300aa-15(e). In
          compliance with General Order #9, petitioner represents that she
          incurred no out-of-pocket litigation expenses in proceeding on the
          petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-977V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Mary Holmes, at (202)
357-6360.

       IT IS SO ORDERED.
                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master



       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2